UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1976


In Re:   YUESEYUAN CRUEL,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (6:08-cr-00797-HFF; 6:09-cv-70082-HFF)


Submitted:   October 19, 2010               Decided:   October 26, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yueseyuan Cruel, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yueseyuan    Cruel    petitions       for   a    writ    of    mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2010) motion.                    He seeks an order

from this court directing the district court to act.                       Although

we find that mandamus relief is not warranted because the delay

is   not   unreasonable,    we   deny       the   mandamus    petition      without

prejudice   to   the    filing   of   another     mandamus     petition      if   the

district court does not act expeditiously.                   We grant leave to

proceed    in   forma   pauperis.       We    dispense      with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                        2